deepa sti ‘3 in is commerce street von dallas tx p phe preasury serve sec_501 date date person to contact badge number contact telephone number contact address employer_identification_number deadline to petition_tax_court pwe ey se pax nempe and government entities hiv iston release number release date legend org organization name xx date address address org address certified mail dear this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked to october 20xx for the following reason s you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals failed to keep adequate books_and_records as required by sec_6001 and the regulations there under conduct an examination of your form_990 for the year ended september 20xx we have not received the requested information in our letter dated august 20xx we requested information necessary to also you have you failed to file an annual return on form_990 for the year ended september 20xx our records also indicate you have not filed an annual return on form_990 since the year ended september 20xx exempt from taxation under sec_501 shall file an annual return sec_6033 provides that with certain exceptions every organization sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status provided the requested information you have not you fail to meet the operational requirements for continued exemption under sec_501 you have not provided requested information we hereby revoke your organization’s exemption from federal_income_tax under sec_501 of the internal_revenue_code effective october 20xx contributions to your organization are no longer deductible effective october 20xx since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after october 20xx income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due the last day for filing a petition for declaratory_judgment is august 20xx you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely nanette m downing director eo examinations enclosures publication tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service mail code 4900dal commerce st dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely sunita lough director eo examinations enclosures publication publication report of examination letter catalog number 34809f om 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended september 20xx org legend org organization name president president xx date state state ra ra co-1 company issue whether org qualifies for exemption under sec_501 as a supporting_organization exempt under a of the code facts the original case included correspondence from a previous compliance check made by eocu in 20xx no contact was made with an officer but a third party ra cfo of co-1 was contacted he indicated the above named organization had undergone many management changes over the years he also indicated the eo was now inactive and had attempted to dissolve in 20xx 20xx the eocu unit spoke to ra who requested guidance on dissolving with the state the eocu agent provided the information but closed the case with the understanding the eo would follow through with the dissolution and notify the irs once they received their articles of dissolution a review of the state of state website shows that the eo has not dissolved their records also indicate no annual report has been filed since 19xx an idr information_document_request was sent to the above named organization on august 20xx exhibit requesting they verify if they are still active or dissolved the letter was returned undeliverable research was conducted electronically and through the post office in an attempt to procure any new addresses for the exempt_organization the postal trace was completed on october 20xx and indicated no record of the organization’s address the state of state website listed last known officers president was listed as the president he was contacted but indicated he had not been involved with org for many years he believed they merged with another organization years ago and new officers were assigned he suggested contact be made with ra who was stil involved with the hospital org was involved with in the past a telephone call to ra disclosed that he is not an officer and doesn’t believe the eo has any officers at this point form 886-acrev department of the treasury - internal_revenue_service page -1- foi ee 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the ‘treasury - nternal revenue service september 20xx org all attempts at contacting the organization failed org never responded to the internal_revenue_service correspondence and never filed forms for the tax period ending september 20xx law sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the form 886-a rev department of the treasury - internal_revenue_service page -2- eran 886a department of the ‘i'rcasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended september 20xx org regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayer’s position the exempt_organization was never located and therefore their position is unknown government’s position it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 conclusion because the organization did not file form_990 the organization's exempt status is revoked effective october 20xx if the organization where in fact still in existence and able to be located they would be liable for filing form_1120 returns for the tax periods ending on or after october 20xx form 886-a rrev department of the treasury - internal_revenue_service page -3-
